 


 HCON 108 ENR: Providing for the correction of the enrollment of H.R. 5021.
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 108 
 
 
July 29, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Providing for the correction of the enrollment of H.R. 5021. 
 
 
That in the enrollment of the bill (H.R. 5021) an Act to provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund, and for other purposes, the Clerk of the House of Representatives shall make the following correction: At the end, add the following and conform the table of contents accordingly:  IIITreatment for PAYGO Purposes 3001.Budgetary Effects (a)PAYGO ScorecardThe budgetary effects of this Act and the amendments made by this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)). 
(b)Senate PAYGO ScorecardThe budgetary effects of this Act and the amendments made by this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress)..  Clerk of the House of Representatives.Secretary of the Senate. 